Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the remarks filed on 2/18/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

All claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Patent 7,997,476.  Although the conflicting claims are not identical, they are not patentable distinct from each other because both sets of claims speak to same claim language. 
Regarding claim 1, the language within this claim can be found within claim 18 of U.S. Patent No. 7,997,476.  
Restriction
Newly submitted claim 64-66 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 44-60 while non-transitory computer-readable medium and include a determining step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “generate a menu, receive, from a user input device, update the menu, authorize transmission of the card data associated with the selected card”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “from a user input device”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Blinn (U.S. Patent 7,155,411) in view of Chen (U.S. Patent 7,096,494) and Official Notice  
Re claim 44: Blinn discloses: 
A non-transitory computer-readable medium implemented in an RFID enabled wireless device featuring a card slot storing instructions that, when executed on one or more processors, cause the one or more processors to (see Binn Figure 2)

receive, from a user input device on the wireless device, a selection corresponding to a selected one of the cards  (see Binn Figure 6 item 358 + Figure 8 item 408)
determine whether the selected one of the cards is stored inside the wireless device:
update the menu to display a representation of the selection; upon determining that the selected one of the cards is stored inside the wireless device, or update the menu to display a security prompt requesting a security code upon determining that the selected one of the cards is not stored inside the wireless device: and (see Binn Figure 6 item 358 + Figure 8 item 408 + Figure 3 item 232)
authorize transmission of the card data associated with the selected card to complete a transaction based upon the determination that the determination that the selected one of the cards is stored inside the wireless device or based upon a determination that the security code satisfies the security prompt. (see Binn Figure 8 “complete purchase” + Figure 6 item 360)
While examiner believes, Blinn teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Chen and Official Notice  additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blinn by adapting any features of Chen and Official Notice .
The examiner claims official notice that any survey online like “survey monkey” currently does this.  Any pull down menu or button options read on this as it currently is – about 
Chen has e-wallet (Chen column 7 line 65-70) with security (Chin column 12 line 25-50)
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Blinn and Chen and Official Notice  all relate to same subject area of electirc wallet pick card and processing transaction. 
Re claim 45: see claim 1 + 
wherein the security code is stored in an encrypted form on the wireless device. (see Binn column 13 lines 25-32 + Figure 6 + Chin column 12 line 25-50))
Re claim 46: see claim 1 + 
wherein the security code comprises a personal identification number (PIN). (see Binn column 13 lines 25-32 + Figure 6 Chin column 12 line 25-50))
Re claim 47: see claim 1 + 
wherein the instructions further cause the one or more processors to: receive, from the user input device, the security code; compare the received security code to a stored security code; and authorize the transmission based on the comparison. (see Binn column 13 lines 25-32 + Figure 6 + Chin column 12 line 25-50)
Re claim 48: see claim 1 + 
wherein the instructions further cause the one or more processors to, in response to receiving the selection, generate a prompt for receiving at least one biometric from a user. (see Binn Figure 6 + Chin column 12 line 25-50)
Re claim 49: see claim 1 + 

Re claim 50: see claim 1 + 
wherein the instructions further cause the one or more processors to:
receive the at least one biometric from the user; compare the received at least one biometric to a stored at least one biometric; and authorize the transmission based on the comparison. (see Binn Figure 6 + Chin column 12 line 25-50)
Re claim 51: see claim 1 + 
herein the menu comprises a vertical list of the representations. (see Binn Figure 8) 
Re claim 52: see claim 1 + 
wherein the representation of the selections comprises a border surrounding the representation of the selected card.  (see Binn Figure 8 and design feature) 
Re claim 53: see claim 1 +  
wherein the border is highlighted. (see Binn Figure 8 and design feature)
Re claim 54: see claim 1 +
wherein the user input device comprises one or more input keys. (see Binn Figure 2 and design feature)
Re claim 55: see claims above +
wherein the user input device comprises a touchscreen. (see Binn Figure 2 and design feature)
Re claim 56: see claims above +
wherein the representations of cards comprise text. (see Binn Figure 2 + 8 and design feature)
Re claim 57: see claims above +
wherein the text comprises names that identify the cards. (see Binn Figure 8 and design feature)
Re claim 58: see claims above +
wherein the names comprise at least one of names of financial institutions associated with the cards or names of brands associated with the cards. (see Binn Figure 8 and design feature)
Re claim 59: see claims above +
wherein the names comprise personalized names associated with the cards based on one or more settings received from the user input device. (see Binn Figure 8 and design feature)
Re claim 60: see claims above +
wherein the representations of the cards comprise graphical images. (see Binn Figure 8 and design feature)
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/            Primary Examiner, Art Unit 3698